BRICKELL, C. J.
The statute, approved December 31, 1868, entitled “An act to authorize the several counties and towns and cities of the State of Alabama to subscribe to the capital stock of such rail roads throughout the State as they may consider most conducive to their respective interests,” was, with an exception of the proviso to the seventeenth section, pronounced by a majority of this court, constitutional, at the June term, 1871, after able and exhaustive arguments by counsel, and deliberate consideration and examination by the court.—Ex-parte Selma & Gulf Rail Road Company, 45 Ala. 696. If we entertained grave doubts of *35the correctness of tbis adjudication, and would have reached a different conclusion, we would feel bound to follow it. A solemn adjudication upon a question of constitutional law, supporting tbe action of tbe co-ordinate departments of tbe government, and involving matters of general importance and interest to tbe entire people of tbe State, on which credit may have been extended, and contracts made, cannot be disturbed, unless for cogent reasons, and upon the clearest convictions of error.
Tbe bill proposes to renew tbe controversy tbis decision closed. It is without equity, if that decision is observed. We feel bound to adhere to it, and must affirm tbe decree of "the chancellor.